Eder, J.
Motion to punish defendant Carl Turetz for contempt is granted. The receiver herein is an officer of the court within the meaning of subdivision 4 of section 505 of the Civil Practice Act; this appears to be settled by Potter v. Emerson-Steuben Corp. (251 App. Div. 841; affg., 162 Misc. 392). General Electric Co. v. Sire (88 App. Div. 498), upon which defendant so strongly relies, is clearly distinguishable; there the receiver was appointed for the benefit of judgment creditors and stood in like position as a receiver appointed in supplementary proceedings and such a receiver was held not to be an officer of the court within the mentioned provision. The receiver here is not one of that type. • There is no inconsistency of ruling, nor is there any conflict of decision between the• General Electric Co. and Potter cases; the distinction between the different types of receiver is marked and clear. The other contentions raised by defendant are not deemed to possess any merit and require no further discussion. Settle order forthwith ón one day’s notice.